Order, Family Court, New York County (Ruth Zuckerman, J.), entered August 28, 1992, which, inter alia, granted a petition to terminate respondent’s parental rights to the subject child on the ground of abandonment and transferred custody and guardianship to the petitioner agency and the Commissioner of Social Services of the City of New York for purposes of adoption, unanimously affirmed, without costs.
*578Testimony that respondent failed to contact the child or the agency for the six month period immediately preceding the filing of the petition, though able to do so, gave rise to a presumption of abandonment that respondent failed to rebut (Matter of Anthony M., 195 AD2d 315, 315-316). Respondent was not prevented from visiting or communicating with the child during this time period. The court properly rejected respondent’s argument that a third party acted as her "agent” in communicating with the agency where it was established that respondent was at liberty at that time and could have called herself. Lastly, the court properly found that the termination of parental rights to allow for adoption by the foster mother was in the best interests of the child. Concur—Sullivan, J. P., Ellerin, Kupferman and Williams, JJ.